The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Marcia M. McCormick's resignation. SCR 98(5)(a)(2).
                The petition is hereby granted.
                            It is so ORDERED.



                                                                              C.J.




                                                                                J.



                                                        /
                                                  Hardesty


                                                     c Li -3 t
                                                  Parraguirre
                                                                 -Thr

                                                                                J.
                                                  Douglas


                                                                                3.




                                                                                J.
                                                  Saitta



                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Marcia M. McCormick
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
         OF
      NEVADA
                                                    2
(0) 1.947A